           Case 1:18-cv-07315-ALC-GWG Document 146 Filed 09/04/19 Page 1 of 1




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU

                                           Writer’s Direct Dial: (212) 416-8227

                                                September 4, 2019

     By ECF
     Honorable Gabriel W. Gorenstein
     Chief United States Magistrate Judge
     Southern District of New York
     500 Pearl Street, Courtroom 6B
     New York, New York 10007

                        Re:      Marquez v. Hoffman et al., No. 18 Civ. 07315 (ALC) (GWG)

     Dear Judge Gorenstein:

             I write on behalf of the State Defendants in the above-referenced action in response to this Court’s
     order, dated August 29, 2019, that all defendants state their objections to Plaintiff’s proposals concerning
     discovery in this matter, as related to the parties’ Rule 26(f) Discovery Plan. ECF No. 145; see also ECF
     No. 144.

              In specifically responding to the Court’s inquiry concerning whether “the defendants’ objections
     to plaintiffs’ proposals are fully stated in the Plan,” the State Defendants respectfully submit that the parties’
     Rule 26(f) Discovery Plan does not reflect a single proposal made by Plaintiff because she and her counsel
     refused to participate in the Rule 26(f) conference ordered by this Court to occur within one week of our
     August 12, 2019 conference before this Court. See generally ECF No. 144. Accordingly, the State
     Defendants could not state any corresponding objection in the Rule 26(f) Discovery Plan.

              More broadly, however, as to any proposal by any party, including Plaintiff, concerning discovery
     into any claim asserted against any of the State Defendants, the State Defendants respectfully submit that
     their position and objections are fully stated in their pending motion to stay discovery. See ECF Nos. 124-
     125. As to all other claims and conferenced proposals concerning discovery into them to date, the State
     Defendants confirm that their position is fully stated within the parties’ submitted Rule 26(f) Discovery
     Plan. See ECF No. 144.

           We thank the Court for its attention to this matter.

                                                                  Respectfully,

                                                                  /s/ Monica Hanna

                                                                  Monica Hanna
                                                                  Assistant Attorney General
     cc: All Counsel (by ECF)

                       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
